UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT                               FILED
                                                                                NOV 02 2011
ANTHONY DEWAYNE HAMMONDS,                        No. 09-55124
                                                                           MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

              Petitioner - Appellant,            D.C. No. 5:05-cv-00379-ODW-OP
                                                 Central District of California
  v.

CHARLES M. HARRISON, Warden,                     ORDER

              Respondent - Appellee.


Before: SCHROEDER and GOULD, Circuit Judges, and NAVARRO, District
Judge.*

       The memorandum disposition in the above-captioned matter filed on

October 12, 2011 is amended as follows:

At page 4, change <In light of the evidence presented at trial that Hammonds knew

about the methamphetamine lab and continued to visit, if not live with, his son at

the property, the state appellate court concluded that Hammonds’s counsel made a

reasonable tactical decision not to interview the witnesses because certain

testimony was immaterial, and the admission of the remaining testimony would not

have resulted in a different outcome.> to <In light of the evidence presented at trial



       *
             The Honorable Gloria M. Navarro, District Judge for the District of
Nevada, sitting by designation.
that Hammonds knew about the methamphetamine lab and continued to visit, if not

live with, his son at the property, the state appellate court concluded that

Hammonds’s counsel could have made a reasonable tactical decision not to

interview the witnesses because certain testimony was immaterial, and concluded

that there was no prejudice because the state appellate court “[could not] find there

is a reasonable probability, sufficient to undermine confidence in the outcome . . .

that defendant would have obtained a more favorable trial result had counsel

interviewed and called the witnesses identified in defendant’s new trial motions.”>

      The panel has voted to deny the petition for panel rehearing. The petition

for panel rehearing is DENIED.

      No future petitions for rehearing or rehearing en banc will be entertained.

      IT IS SO ORDERED.